OPINION — AG — ** LICENSING OF PSYCHOLOGISTS ** 59 O.S. 1971 1353 [59-1353] IS PART OF THE STATUTORY PROVISION OF 59 O.S. 1971 1351 [59-1351] ET SEQ., CREATING, CONTROLLING AND REGULATING THE PRACTICE OF PSYCHOLOGY IN THE STATE OF OKLAHOMA. IT IS THE INTENT OF 59 O.S. 1971 1352 [59-1352](D) TO ALLOW UNLICENSED INDIVIDUALS TO PERFORM PSYCHOLOGICAL SERVICES UNDER THE DIRECT SUPERVISION OF A LICENSED PSYCHOLOGIST, AFTER THE BOARD APPROVAL OF SUCH PERSON'S QUALIFICATIONS TO PERFORM SUCH SERVICES. THE INTENT OF ART. VI WHICH IS A RULE ADOPTED BY THE BOARD, IS TO OUTLINE THE GUIDELINES FOR INDIVIDUALS SEEKING LICENSURE IN THE FIELD OF PSYCHOLOGY TO GAIN SUPERVISED EXPERIENCE FROM PRIVATE PRACTITIONERS. SAID RULE'S PURPOSE IS TO AID IN THE IMPLEMENTATION OF THE GENERAL STATUTORY PROVISIONS OF THE ACT CREATING THE STATE BOARD OF EXAMINERS OF PSYCHOLOGISTS. CITE: 59 O.S. 1971 1353 [59-1353], 75 O.S. 1971 1301 [75-1301] (NATHAN J. GIGGER)